DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 11,389,242 (Application No. 16/613,191)  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 6, filed 07/05/2022, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections have been obviated due to amendments to the drawings.  The drawing objections have been withdrawn. 
Applicant’s arguments, see page 6, filed 07/05/2022, with respect to specification objections have been fully considered and are persuasive.  The objections to the specification have been obviated due to amendments to the abstract.  The specification objections have been withdrawn. 
Applicant’s arguments, see page 6, filed 07/05/2022, with respect to claim objections have been fully considered and are persuasive.  The objections to the claims have been obviated by amendments to the claims.  The claim objections have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 07/05/2022, with respect to the Non-Statutory Double Patenting Rejection has been fully considered and is persuasive.  The Non-Statutory Double Patenting Rejection is obviated by the filing of the terminal disclaimer on 07/05/2022.  The Non-Statutory Double Patenting Rejection has been withdrawn. 
Applicant’s arguments, see page 7, filed 07/05/2022, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections have been obviated by amendments to the claims.  The 35 U.S.C 112(b) rejections have been withdrawn. 
Applicant’s arguments, see pages 7-9, filed 07/05/2022, with respect to 35 U.S.C 102 rejection of claim 1 has been fully considered and is persuasive.  The 35 U.S.C 102 rejection has been obviated by the amendment.  The 35 U.S.C 102 rejection of claim 1 has been withdrawn.  However, upon further consideration, claim 1 is rejected under 35 U.S.C 103 over Grace, et al. (U.S PGPub No. 2016/0184022).  While Grace does not explicitly teach the added limitation to instant claim 1 “the position adjustment mechanism switches between a first position…hoop tip end portion”, the Examiner contends that such a limitation would be obvious to one of ordinary skill in the art before the filing of the invention in view of Grace’s teachings in paragraph [0267] and Figures 11, 14, and 15.  The rejections to claims 2-6 are maintained as claim 1 is not found allowable.  Please see 35 U.S.C 103 rejections below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grace, et al. (U.S PGPub No. 2016/0184022) (cited in IDS).
Regarding claim 1, Grace teaches (Figures 14A and 14B, elements 1410 and 1412) a catheter kit (paragraph [0265]) comprising: (Figures 14A and 14B, element 1412) a catheter having an optical fiber (paragraphs [0008] and [0265]-[0266]); and (Figures 14A and 14B, elements 1416 and 1418 – sheath and handle, i.e., catheter accommodating tool) a catheter accommodating tool which accommodates the catheter (paragraph [0265]), wherein (Figure 14A, element 1416 – sheath, i.e., tubular hoop) the catheter accommodating tool includes a tubular hoop (paragraph [0265]), and (Figures 14A and 15A-15B, elements 1428 – drive mechanism, i.e., position adjustment mechanism) a position adjustment mechanism provided at the hoop (paragraph [0267] – The drive mechanism may be translated to a proximal position relative to the base, a distal portion relative to the base, and an infinite number of intermediate positions therebetween.  As a result, the laser catheter may be translated to corresponding positions relative to the sheath), (Figure 14A, elements 1414 and 1416 – see annotated figure below) the hoop has a hoop tip end portion at which a catheter tip end portion, from which light transmitted through the optical fiber is emitted, is disposed (paragraphs [0037] – activating the at least one emitter within the cavity to transmit pulses of light energy into the liquid medium, wherein transmitting the pulses of light energy from the emitter into the liquid medium generates a plurality of propagating pressure waves that cause the tip to engage and disrupt at least a portion of the vascular obstruction, [0266], [0279]), and (Figure 14A, element 1476 – proximal cover, i.e., hoop base end portion – see annotated figure below) a hoop base end portion which is opposite to the hoop tip end portion (paragraph [0272]), (Figures 14A and 15A-15B, elements 1428 – drive mechanism, i.e., position adjustment mechanism) the position adjustment mechanism changes a position of the catheter tip end portion with respect to the hoop tip end portion (paragraph [0267]).  

    PNG
    media_image1.png
    214
    622
    media_image1.png
    Greyscale

Annotated Figure 14A
	Grace does not explicitly teach the limitation of instant claim 1, that is wherein the position adjustment mechanism switches between a first position in which the catheter tip end portion is disposed closer to the hoop base end portion relative to the hoop tip end portion, and a second portion in which a position of the catheter tip end portion coincides with a position of the hoop tip end portion.  However, Grace does teach (Figures 11A-11D, elements 1412, 1416, 1426, 1428 – drive mechanism, i.e., position adjustment mechanism) a portion of the drive mechanism is translatably coupled to the base to facilitate translating the laser catheter within the lumen of the sheath (paragraph [0267]).  Grace further teaches that the drive mechanism may be translated to a proximal position relative to the base (see FIGS. 15A-15C), a distal portion relative to the base (see FIGS. 15E and 15F), and an infinite number of intermediate positions therebetween (see FIGS. 15D and 15G) (paragraph [0267]).  Grace teaches that as a result, the laser catheter (1412) may be translated to corresponding positions relative to the sheath (1416 – sheath, i.e., tubular hoop) (paragraph [0267]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that while Grace does not explicitly teach where the drive mechanism (i.e., position adjustment mechanism) switches between a first position and a second position so that the catheter tip end portion switches between a position disposed closer to the hoop base end portion relative to the hoop tip end portion to a position of the catheter tip end portion that coincides with a position of the hoop tip end portion, such a configuration is possible and within the limits of the multiple positions taught by Grace (see paragraph [0267]).  One of ordinary skill in the art would have desired such a first and second position to alternate between operability levels of the catheter kit.
Therefore, claim 1 is unpatentable over Grace, et al.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, et al. (U.S PGPub No. 2008/0292255) in view of Grace, et al. (U.S PGPub No. 2016/0184022) (cited in IDS).
Regarding claim 1, Stevens teaches (Figures 13-16, especially Figure 15) a catheter kit (see at least paragraph [0219]) comprising: (Figures 2 and 15, elements 152 – optical fiber, 160 – the jacket, i.e., catheter) a catheter having an optical fiber (paragraph [0161]); and (Figure 15, elements 110 and 112 – sheath and shaft, i.e., catheter accommodating tool) a catheter accommodating tool which accommodates the catheter (paragraphs [0159] and [0219]), wherein (Figure 15, elements 110 and 112) the catheter accommodating tool includes a tubular hoop (paragraph [0027] – the sheath can optionally comprise a tube (i.e., tubular hoop)), (Figure 15, element 114 – distal tip portion, i.e., hoop tip end portion, 222) the hoop has a hoop tip end portion at which (Figure 15, element 162 – fiber tip, i.e., catheter tip end portion) a catheter tip end portion, from which light transmitted through the optical fiber is emitted, is disposed (paragraph [0219]), and (Figure 14A, proximal end of 110 – sheath, i.e., hoop base end portion) a hoop base end portion which is opposite to the hoop tip end portion (paragraph [0219]).  
The examiner contends that the protective jacket (160) including an optical fiber meets the definition of catheter under BRI, specifically a laser catheter.  A catheter is defined as “a tubular medical device for insertion into canals, vessels, passageways, or body cavities for diagnostic or therapeutic purposes” (https://www.merriam-webster.com/dictionary/catheter).  Furthermore, “In medicine, a catheter is a thin tube made from medical grade materials serving a broad range of functions.  Catheters are medical devices that can be inserted in the body to treat diseases or perform a surgical procedure… Catheters can be inserted into a body cavity, duct, or vessel.  Functionally, they allow drainage, administration of fluids or gases, access by surgical instruments, and also perform a wide variety of other tasks depending on the type of catheter.” (https://en.wikipedia.org/wiki/Catheter). 
Stevens does not teach the limitations of instant claim 1, that is wherein the catheter kit is comprising a position adjustment mechanism provided at the hoop, and the position adjustment mechanism changes a position of the catheter tip end portion with respect to the hoop tip end portion, and the position adjustment mechanism switches between a first position in which the catheter tip end portion is disposed closer to the hoop base end portion relative to the hoop tip end portion, and a second portion in which a position of the catheter tip end portion coincides with a position of the hoop tip end portion.
Grace teaches devices and methods for using laser-induced pressure waves created within a sheath to disrupt vascular blockages via the sheath and/or a tip at the end of the sheath (abstract).  Grace teaches (Figures 14A and 14B, element 1412) a catheter that includes optical fibers disposed within an inner sheath (paragraph [0008] and [0265]-[0266]).  Grace teaches (Figures 14A and 14B, elements 1416 and 1418 – sheath and handle, i.e., catheter accommodating tool) a catheter accommodating tool which accommodates the catheter (paragraph [0265]).  Grace also teaches wherein (Figure 14A, element 1416 – sheath, i.e., tubular hoop) the catheter accommodating tool includes a tubular hoop (paragraph [0265]).  Grace also teaches (Figures 14A and 15A-15B, elements 1428 – drive mechanism, i.e., position adjustment mechanism) a position adjustment mechanism provided at the hoop (paragraph [0267] – The drive mechanism may be translated to a proximal position relative to the base, a distal portion relative to the base, and an infinite number of intermediate positions therebetween.  As a result, the laser catheter may be translated to corresponding positions relative to the sheath).  Grace further teaches that (Figures 14A and 15A-15B, elements 1428 – drive mechanism, i.e., position adjustment mechanism) the position adjustment mechanism changes a position of the catheter tip end portion with respect to the hoop tip end portion (paragraph [0267]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Grace’s catheter into the teaching of Stevens’ catheter.  One of ordinary skill in the art would have recognized that Stevens’ disclosure is particularly concerned with the positioning of the catheter device as Stevens teaches “the guidewire is withdrawn from the sheath and the light delivery device is advanced distally through the hub and down the shaft until the device is appropriately positioned within the sheath tip” (see paragraph [0167] of Stevens).  Stevens also teaches that “the fiber tip is positioned so that it is proximal of the distal end of the tip by the distance X” (please see paragraph [0167] of Stevens).  Stevens even further teaches a suitable lock to be provided to prevent longitudinal movement of the fiber within the sheath (please see paragraph [0167] of Stevens).  In view of these teachings concerning positioning of the catheter in Stevens, one of ordinary skill in the art would have been motivated to search elsewhere for a position adjustment mechanism that will allow for such a process of achieving appropriate positioning.  One of ordinary skill in the art would have been motivated to use the drive mechanism (i.e., position adjustment mechanism) of Grace since Grace teaches a catheter that has an intended use of disrupting vascular blockages.  One of ordinary skill in the art would have found Grace’s drive mechanism as a controlled and useful way to achieve many different positioning configurations, which would likely ensure that the appropriate position could be achieved (please see paragraph [0267] of Grace).  One of ordinary skill in the art may want such a feature because every patient’s anatomy and vascular blockage that the catheter is used for is likely to be different and/or unique.  Different positioning configurations of the catheter will likely allow for treatment of a wider range of patients and vascular blockages.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that while Grace does not explicitly teach where the drive mechanism (i.e., position adjustment mechanism) switches between a first position and a second position so that the catheter tip end portion switches between a position disposed closer to the hoop base end portion relative to the hoop tip end portion to a position of the catheter tip end portion that coincides with a position of the hoop tip end portion, such a configuration is possible and within the limits of the multiple positions taught by Grace (see paragraph [0267]).  One of ordinary skill in the art would have desired such a first and second position to alternate between operability levels of the catheter kit.
Therefore, claim 1 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 2, Stevens, in view of Grace, renders obvious the catheter kit according to claim 1, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 2, that is wherein: (Figure 15, elements 114 and 222 – rounded distal end, i.e., closing part) the catheter accommodating tool further includes a closing part provided at the hoop tip end portion (paragraph [0213]), and (Figure 15, elements 114, 162, 222) the closing part has a transmission window which transmits the light emitted from the catheter (paragraph [0219] – the entire distal tip portion 114 can transmit light emitted from the fiber tip 162 (i.e., transmission window)).  
Therefore, claim 2 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 3, Stevens, in view of Grace, renders obvious the catheter kit according to claim 2, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 3, that is wherein: (Figure 15, elements 110, 114, and 222) the end portion of the hoop has an opening (see at least paragraph [0219] – the hoop (i.e., sheath 110) is open at its distal end and enclosed by the distal tip portion 114 and rounded distal end 222 (i.e., transmission window).  Without the transmission window the hoop would be open), (Figures 13 and 15, elements 114 and 162) the catheter tip end portion, from which the light transmitted through the optical fiber is121175344.1ATTORNEY DOCKET NO.: 046884-6857-00-US-594640Application No.: New Page 3emitted, is disposed at the end portion of the hoop (paragraph [0206] – The distal tip portion 114 is transparent to, or otherwise highly transmissive of, the wavelength(s) of light emitted via the fiber tip 162), and (Figure 15, elements 110, 114, and 222) the transmission window closes the opening and transmits the light (see at least paragraph [0219] – the hoop (i.e., sheath 110) is open at its distal end and enclosed by the distal tip portion 114 and rounded distal end 222 (i.e., transmission window).  Without the transmission window the hoop would be open).
Therefore, claim 3 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 4, Stevens, in view of Grace, renders obvious the catheter kit according to claim 3, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 4, that is wherein (Figure 15, elements 114, 220, and 222) the closing part is a cap member which is detachably mounted on the hoop (paragraph [0212] – the distal tip portion can be removable from the shaft; [0219] – the rounded distal end 222 can be formed as a separate body removably coupled to the cylindrical region 220.  In either situation, the examiner contends that the closing part is a cap member which is detachably mounted on the hoop, as either the entire closing part (114) or a portion of the closing part (222) can be removed/replaced.).
Therefore, claim 4 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 5, Stevens, in view of Grace, renders obvious the catheter kit according to claim 2, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 5, that is wherein (Figure 110 and 114 – distal tip portion, i.e., closing part) the closing part is a cover part which is a part of the hoop and is integrated with the hoop (paragraphs [0219] and [0223] – Stevens discloses the closing part as a “distal tip portion” of sheath 110.  First, this seems to imply that these two portions are integrally formed, i.e., this is merely the distal portion of the sheath.  Furthermore, since Stevens clearly discloses “a variation” where the distal tip is removable (paragraph [0212]), the device clearly encompasses a variation where it is not removable, i.e., integral with the hoop.  Lastly, Stevens discloses using an adhesive to join the closing part (114) and hoop (112)).
Therefore, claim 5 is unpatentable over Stevens, et al. and Grace, et al.

Regarding claim 6, Stevens, in view of Grace, renders obvious the catheter kit according to claim 1, as indicated hereinabove.  Stevens also teaches the limitations of instant claim 6, that is wherein (Figure 15, elements 110 and 114) the hoop has a through hole which extends in a direction intersecting a longitudinal direction of the hoop and extends from an outer circumferential surface to an inner circumferential surface (paragraph [0218] – the sheath 110 can include one or more ports, such as a port formed in a sidewall of the distal tip portion 114).
Therefore, claim 6 is unpatentable over Stevens, et al. and Grace, et al.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 7, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Grace and Stevens) does not teach or render obvious wherein the position adjustment mechanism comprises a bellows capable of extending and contracting in an axial direction of the hoop.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claim 7.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792